10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

The Honorable Richard A. Jones

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

ABDIQAFAR WAGAFE, et al., on behalf of CASE NO. C17-00094RAJ
himself and other similarly situated,
NOTICE OF MOTION AND
Plaintiffs, DEFENDANTS’ CROSS-MOTION
FOR PROTECTIVE ORDER

V.
(Note On Motion Calendar For:
DONALD TRUMP, President of the United April 4, 2019)

States, ef al.,

Defendants.

 

 

 

 

Pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, Defendants hereby move this
Court for an order that discovery not be had with respect to Plaintiffs’ request for information
concerning why the named Plaintiffs’ applications were handled under CARRP, assuming that
occurred; and Plaintiffs’ Request For Production No. 53, directing Defendants to produce “[t]he
Alien Files (“A files”) of 100 members of the Naturalization and Adjustment Classes statistically
chosen at random.”

This motion is made and based on the accompanying Memorandum of Points and
Authorities, the pleadings, papers and exhibits filed herein, including those filed ex parte and

in camera, and such oral argument as the Court may entertain.

Dated: March 7, 2019.

UNITED STATES DEPARTMENT OF JUSTICE

NOTICE OF MOTION AND DEFENDANTS’ CROSS-MOTION FOR CIVIL DIVISION, OFFICE OF IMMIGRATION LITIGATION
PROTECTIVE ORDER - | en Washington, D.C 20040

(Case No. C17-00094RAJ) (202) 616-4900
10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

JOSEPH H. HUNT
Assistant Attorney General
Civil Division

U.S. Department of Justice

AUGUST FLENTJE
Special Counsel
Civil Division

ETHAN B. KANTER

Chief, National Security Unit
Office of Immigration Litigation
Civil Division

DEREK C. JULIUS

Assistant Director

Office of Immigration Litigation
Civil Division

BRIAN T. MORAN

United States Attorney

BRIAN C. KIPNIS
Assistant United States Attorney
Western District of Washington

DANIEL E. BENSING
Senior Trial Counsel
Federal Programs Branch

LEON B. TARANTO
Trial Attorney
Torts Branch

ANDREW C. BRINKMAN
Trial Attorney
Office of Immigration Litigation

/s/ Brendan T. Moore
BRENDAN T. MOORE

Trial Attorney

Office of Immigration Litigation

LINDSAY M. MURPHY
Counsel for National Security
National Security Unit

Office of Immigration Litigation

Jesse Busen
Trial Attorney
Office of Immigration Litigation

Counsel for Defendants

UNITED STATES DEPARTMENT OF JUSTICE

NOTICE OF MOTION AND DEFENDANTS’ CROSS-MOTION FOR CIVIL DIVISION, OFFICE OF IMMIGRATION LITIGATION

PROTECTIVE ORDER - 2
(Case No. C17-00094RAJ)

Ben Franklin Station, P.O. Box 878
Washington, D.C. 20044
(202) 616-4900
